DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  the series of dots following Formulas 1 and 2 should be removed.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP-6172413-B1), hereinafter Ishii.
Ishii teaches a method of producing nickel powder (P. 45 Par. 1) involving nickel salt which is soluble in water (P. 50 Par. 4), a reducing agent which is hydrazine (P. 50 Par. 8), alkali hydroxide (P. 50 Par. 9), metal salt of a nobler metal than nickel (P. 50 Par. 7) a sulfur compound (P. 49 Par. 4), and water being mixed (P. 49 Par. 3). Which is the same as the claimed A process for producing nickel powder, comprising a crystallization step for obtaining nickel crystal powder by reduction reaction in reaction solution in which water-soluble nickel salt, reducing agent, alkali hydroxide, optionally, metal salt of 
Ishii further teaches the sulfur compound containing a mercapto group (--SH), or a disulfide compound (--S-S-) (P. 49 Par. 4), which is within the claimed the sulfur-containing compound is a compound having any of sulfur-containing functional group structure represented by –SH, sulfur-containing functional group structure represented by –S-S-, sulfur-containing functional group structure represented by –O-S(=S)(=O)-O- in molecule.
Ishii further teaches the ratio in mol% of the sulfur compound to the number of moles of nickel being from 0.01 to 1 mol% and further that the ratio should be minimized due to no positive effect from more sulfur compound, and further an increase in waste liquid treatment cost (P. 52 Par. 7- P. 53 Par. 1). Therefore, a person having ordinary skill in the art would use the lower portion of the range, about 0.01 mol%.
Ishii further teaches the proportion of palladium salt to nickel in mol ppm being 0.2-100 mol ppm (P. 50 Par. 7).
The ratio of sulfur compound to the number of moles of nickel of about 0.01 mol% is about 100 mol ppm as determined by the examiner. The values of about 100 mol ppm in ratio of sulfur compound to nickel, the sulfur compound being a mercapto group or a disulfide group, and 0.2-100 mol ppm of palladium salt to nickel as discussed above overlap the claimed it satisfies following formula 1, when a ratio of substance quantity of the sulfur-containing compound and nickel in the reaction solution ((molar number of the sulfur- containing compound / molar number of nickel) * 10^6) is A [molar ppm], when an effective multiplication factor of the sulfur-containing functional group of the sulfur-containing compound is B [magnification] (-SH: 1, -S-S-: 2, -O-S(=S)(=O)-O-: 1), and when a ratio of substance quantity of the metal salt of metal more noble than nickel and nickel ((molar number of metal salt of 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Furthermore, a person having ordinary skill in the art would find the overlapping range through routine experimentation, as noted by the instant specification in the table on P. 39, when the value of Formula is not reached, nickel powder cannot be obtained. It is not inventive to discover the optimum or workable ranges, see MPEP 2144.05(II)(A).

Regarding Claim 2, Ishii teaches the claim elements as discussed above. As discussed above, Ishii teaches the metal salt of metal more noble than nickel is palladium salt.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 3, Ishii teaches the claim elements as discussed above. Ishii further teaches that the sulfur containing compound may preferably be thiodiglycolic acid (P. 52 Par. 5) which is within the claimed sulfur-containing compound is one or more selected from thioglycolic acid, thiomalic acid, and sodium hydrogen sulfide.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Ishii teaches the claim elements as discussed above. Ishii does not explicitly disclose the claimed sulfur-containing compound is one or more selected from dithioglycolic acid and dimethyl disulfide.


Regarding Claim 5, Ishii teaches the claim elements as discussed above. As discussed above, Ishii teaches the sulfur-containing compound being a disulfide compound which encompasses the claimed sulfur-containing compound is one or more selected from thiosulfuric acid, sodium thiosulfate, and potassium thiosulfate.

Regarding Claim 6, Ishii teaches the claim elements as discussed above. Ishii further teaches the average particle diameter being 0.5 µm or less (P. 47 Par. 5) as well as specific examples of 0.16 and 0.13 µm (P. 70 Par. 4) which are within the claimed average particle size of nickel powder is 0.02 micrometer to 0.2 micrometer.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Ishii teaches the claim elements as discussed above. Ishii further teaches the water-soluble nickel sat being one or more of nickel chloride, nickel sulfate, and nickel nitrate (P. 47 par. 9) which is the same as the claimed water-soluble nickel salt is one or more selected from nickel chloride, nickel sulfate, and nickel nitrate.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Ishii teaches the claim elements as discussed above. Ishii further teaches the alkali hydroxide being one or more of sodium hydroxide and potassium hydroxide (P. 47 Par. 11) which is the same as the claimed alkali hydroxide is one or more selected from sodium hydroxide and potassium hydroxide.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Ishii teaches the claim elements as discussed above. Ishii further teaches the reaction mixture containing an amine compound which contains a primary amino or one or more primary amino groups, and one or more secondary amino groups in the molecule and the ratio of the amine compound to the nickel is 0.01 to 5 mol% (P. 46 Par. 8) which is the same as the claimed it contains amine compound in the reaction solution, the amine compound contains two or more of any of functional group selected from primary amino group (-NH2) or secondary amino group (-NH-) in molecule, and a ratio of substance quantity of the amine compound and nickel in the reaction solution (molar number of the amine compound / molar number of nickel * 100) is in a range of 0.01 mol% to 5 mol%.

Regarding Claim 10, Ishii teaches the claim elements as discussed above. Ishii further teaches the amine compound being an alkylene amine or an alkylene amine derivative (P. 47 Par. 1) which is the same as the claimed the amine compound is any of alkylene amine or alkylene amine derivative.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 12, Ishii teaches the claim elements as discussed above. Ishii further teaches that the temperature of the reaction solution at the time of starting is 40 to 90˚C (P. 46 par. 8) which is the same as the claimed in the crystallization step, reaction starting temperature of the reaction solution is 40˚C to 90˚C. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Ishii teaches the claim elements as discussed above. As discussed above, Ishii teaches values of about 100 mol ppm in ratio of sulfur compound to nickel, the sulfur compound being a mercapto group or a disulfide group, and 0.2-100 mol ppm of palladium salt to nickel as discussed above overlap the claimed 0.1 ≤A*B≤0.75C+20 (0≤C≤100).


Regarding Claims 14 and 15, Ishii teaches the claim elements as discussed above. As discussed above, Ishii teaches the use of palladium salt, which is within the claimed C > 0 in Formulas 1 and 2.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Response to Arguments
Applicant’s arguments, see P. 5 Par. 6 - P. 7 Par. 1, filed 06/30/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-12 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-12 has been withdrawn. 
Applicant’s arguments, see P. 5 Par. 2-5, filed 06/30/2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-12 have been fully considered and are persuasive.  The the 35 U.S.C. 112(b) rejection of claims 1-12 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736